Citation Nr: 0024334	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether the July 1987 RO rating decision contains CUE (clear 
and unmistakable error) for denying a total rating for 
compensation purposes based on unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from December 1942 to October 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that determined there 
was no CUE in the July 1987 RO rating decision for denying a 
total rating for compensation purposes based on 
unemployability.

In a written argument dated in May 2000, the representative 
asserts that correspondence from the veteran's daughter dated 
in May 1999 constitutes a notice of disagreement with the 
April 1999 RO rating decision that determined there was no 
CUE in a December 1946 RO rating decision for failing to 
assign separate evaluations for residuals of muscle injuries 
of each lower extremity.  This matter has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This issue is referred to the RO for appropriate 
action.



FINDINGS OF FACT


1.  The July 1987 RO rating decision that denied a total 
rating for compensation purposes based on unemployability was 
supported by the evidence then of record.

2.  The appropriate statutory and regulatory provisions for 
the establishment of entitlement to a total rating for 
compensation purposes based on unemployability were correctly 
applied in the July 1987 RO rating decision.



CONCLUSION OF LAW

The July 1987 RO rating decision that denied a total rating 
for compensation purposes based on unemployability did not 
contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1942 to October 
1945.

A December 1948 RO rating decision shows that service 
connection was then in effect for enucleation of the left 
eye, rated 40 percent under diagnostic code 6066; residuals 
of fracture of the right tibia with one inch shortening of 
the right leg and fixation of the right ankle in a position 
of 10 degrees plantar flexion, rated 30 percent under 
diagnostic code 5262; bilateral varicose veins, rated 
30 percent under diagnostic code 7120; residuals of fracture 
of the second metatarsal of the left foot, rated 10 percent 
under diagnostic code 5283; residuals of a gunshot wound to 
Muscle Group XVIII, right thigh area, rated 10 percent under 
diagnostic code 5318; multiple scars of the face, rated 
10 percent under diagnostic code 7800; bilateral otitis 
media, rated 10 percent under diagnostic code 6200; tinnitus, 
rated 10 percent under diagnostic code 6260; and multiple 
scars of the lower extremities, rated zero percent.  The 
combined rating for the service-connected disabilities was 
80 percent with consideration of the bilateral factor.  The 
ratings for the service-connected disabilities remained 
unchanged until the July 1987 RO rating decision.

On an application for increased compensation based on 
unemployability dated in February 1987, the veteran reported 
that he had last worked in November 1986.  He reported 
working in construction from 1981 to 1986 and that he left 
the job because he couldn't do the work anymore.  He reported 
that his war injuries were too severe for him to work and 
that he had not tried to obtain new employment because he had 
nothing to offer a new employer.  He reported 8 years of 
education.

The veteran underwent a VA medical examination in April 1987.  
He reported that he was unable to work due to his service-
connected conditions.  Examination of his ears showed a 
bulging lower quadrant of the left tympanic membrane and a 
reddened right tympanic membrane.  Loss of hearing was noted.  
Enucleation of the left eye was found.  There were 
varicosities of both lower legs and dorsum of the feet.  The 
were depressed scars of the lower extremities.  A scar of the 
medial aspect of the right upper leg was painful on 
palpation.  There was right ankle varus deviation with 
limited flexion-extension.  There was no pain with motion in 
the medial aspect of the right lower leg.  The second left 
toe was stiff with a depressed painful scar on palpation.  
There was a depressed painful scar on the medial aspect of 
the right thigh on palpation.  There were stellate type scars 
of the lower right leg from multiple gunshot wounds during 
World War II.  X-rays of the right knee, leg, and ankle 
revealed remote traumatic changes in the distal tibia and 
fibula.  There were some degenerative changes in the right 
knee and ankle with metallic foreign bodies in the soft 
tissue.  There was no evidence of recent fractures or acute 
bony changes.  X-rays of the pelvis showed deformity of the 
left iliac bone from remote trauma or surgery; and 
degenerative changes in both hips.  There was no evidence of 
recent fracture or acute bony changes.  X-rays of the feet 
revealed hallux valgus deformity with degenerative changes in 
the great toe; metallic foreign body in the soft tissue 
adjacent to the distal phalange of the great toe; deformity 
of the 2nd metatarsal; and a small metallic foreign body 
adjacent to the tarsal bone.  There was no evidence of recent 
fracture or acute bony changes.  Range of motion of the right 
hip was from zero to 95 degrees; range of motion of the right 
knee was from zero to 135 degrees; and there was fixation of 
the right ankle at 10 degrees of plantar flexion.  The 
diagnoses were enucleation of the left eye; residuals of 
fracture of the right tibia and ankle; residuals of fracture 
of the 2nd metatarsal of the left foot; residuals of a 
gunshot wound injury to Muscle Group XVIII, right thigh area; 
bilateral varicose veins; multiple scars; otitis media; loss 
of hearing; and tinnitus.

The July 1987 RO rating decision determined that the 
veteran's service-connected disabilities were properly rated 
except for multiple scars of the lower extremities, and the 
evaluation for this condition was increased from zero to 
10 percent under diagnostic code 7805, effective from 
February 1987.  The combined rating for the service-connected 
disabilities was increased from 80 to 90 percent as of this 
date.  It was also determined that the service-connected 
disabilities had been static for many years and had not 
caused unemployability.

The veteran was notified of the determinations in the July 
1987 RO rating decision in July 1987.  A review of the record 
does not show that he appealed the determinations.


B.  Legal Analysis

The July 1987 RO rating decision denied a total rating for 
compensation purposes.  The veteran was notified of this 
determination and he did not appeal.  Since he did not appeal 
this determination, it became final in the absence of CUE.  
38 U.S.C.A. §§ 5107A, 7105.  

Previous determinations of the RO are accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication,  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The representative asserts that the April 1987 VA examiner 
did not consider the effects of functional impairment caused 
by the veteran's disabilities on his employment, as required 
by the provisions of 38 C.F.R. § 4.10, and that the RO should 
have deemed the examination inadequate.  Essentially, the 
representative argues that the RO failed in its duty to 
assist the veteran in the development of evidence with regard 
to his claim for a total rating for compensation based on 
unemployability by making a determination based on inadequate 
records without requesting further examination of the 
veteran, but a breach of duty to assist with regard to this 
development cannot form the basis for a CUE claim.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

The Board finds that the schedular ratings assigned for his 
disabilities contemplate the average impairment in his 
earning capacity.  38 C.F.R. § 4.1 (1999).  The evidence does 
not indicate that there was additional industrial functional 
impairment caused by the service-connected disabilities that 
was not contemplated in the assigned schedular ratings, 
warranting the assignment of higher schedular ratings or 
higher ratings on an extra-schedular basis for the service-
connected disabilities.  38 C.F.R. § 3.321 (1999).

It is also asserted that the evidence shows the veteran was 
factually unemployable due to his service-connected 
disabilities at the time of the July 1987 RO rating decision, 
but this is a matter of judgment as the evidence of record is 
not clear on this point.  The evidence of record in July 1987 
may not be absolutely clear as to whether or not the veteran 
was then unemployable due to his service-connected 
disabilities, but it also does not show that the 
determination in the July 1987 RO rating decision with regard 
to the veteran's unemployability was undebatably erroneous.  
Fugo, 6 Vet. App. 40, 43-44.  In order for the veteran to 
prevail on his claim for revision or reversal of the July 
1987 RO rating decision with regard to the matter of his 
unemployability due to service-connected disabilities, the 
evidence then of record must show that the decision was 
unmistakably erroneous.

A review of the record shows that additional evidence has 
been added to the record in the 1990's, including medical 
records that show the veteran underwent VA audiological 
evaluation in April 1987 and that the report of this 
evaluation was not of record in July 1987, but a 
determination of CUE in the July 1987 RO rating decision must 
be made based on the evidence then record, as noted above.  
The doctrine of constructive notice set forth by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) is not retroactively applicable to VA 
adjudications occurring before this decision.  Damrel, 6 Vet. 
App. 242; Lynch v. West, 12 Vet. App. 293 (1999).

A review of the record indicates that the evaluations 
assigned for the veteran's service-connected disabilities in 
the February 1987 RO rating decision were supported by the 
evidence then of record and that appropriate statutory and 
regulatory provisions with regard to these ratings and the 
evidence and legal criteria with regard to the determination 
of his non-entitlement to a total rating for compensation 
purposes based on unemployability were correctly applied.  
Hence, the Board finds that the July 1987 RO rating decision 
that denied a total rating for compensation purposes based on 
unemployability did not contain CUE, and the claim for 
reversal or revision of that decision based on CUE is denied.



ORDER

The July 1987 RO rating decision that denied a total rating 
for compensation based on unemployability did not contain 
CUE; the claim for revision or reversal of that decision is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

